                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA


JULLEE CHAMBERLAIN,                   :

                                      :
           Plaintiff                      CIVIL ACTION NO. 3:16-1408
                                      :
           v.
                                      :       (JUDGE MANNION)
WYOMING COUNTY,
                                      :
           Defendant

                          MEMORANDUM

     Plaintiff Jullee Chamberlain filed this action asserting claims against
defendant Wyoming County under the Americans with Disabilities Act, the
Rehabilitation Act of 1973, the Family Medical Leave Act as well as the Age
Discrimination in Employment Act. Plaintiff essentially alleges that Wyoming
County discriminated and retaliated against her and eventually fired her
because of her disabilities, her FMLA protected leave, and her age. The
County contends that plaintiff was terminated due to her hostile behavior in
the work place and her continuous harassment of her co-workers. Defendant
County filed a motion for summary judgment pursuant to Fed.R.Civ.P. 56 with
respect to all nine claims raised by plaintiff. (Doc. 28). For the following
reasons, the County’s motion for summary judgment will be GRANTED IN
PART and DENIED IN PART.
I.    MATERIAL FACTS1
      Plaintiff was employed with the County for over 14 years, including
positions as Administrative Assistant and Bookeeper for the Wyoming County
Conservation District.
      During the time she worked for the County, plaintiff was a member of
the AFSCME Union and she was the Union Shop Steward for 8 years until her
termination. Plaintiff was trained in grievance procedures in her position as
Union Shop Steward.


      JUNE 20, 2014 COMPLAINT LETTER
      On June 20, 2014, the employees in the County Conservation District
Office requested a meeting with the three County Commissioners and the
County’s Chief Clerk, William Gaylord, regarding a hostile environment in their
office. The Commissioners and Gaylord then met with the employees in the
Conservation District Office and, they were presented with materials. Plaintiff
was not present during the June 20 meeting since she had left work early that
day. The Commissioners then asked the employees to prepare a formal
written complaint. (Doc. 36-2 at 9-10). Later that day the Commissioners
received the formal complaint.
      Specifically, the Commissioners received a letter dated June 20, 2014,

      1
       The material facts are derived from the County’s statement of facts,
(Doc. 29), the plaintiff’s response, (Doc. 36), and the exhibits filed by both
parties. The court only includes facts material to the issues in the case, and
it does not include legal conclusions.

                                      2
signed by four of plaintiff’s co-workers and the District Manager in the
Conservation District Office, Doug Deutsch. (Doc. 30-1 at 107). In the letter,
the employees complained to the County Commissioners about plaintiff’s
abusive behavior in the office and stated that over a course of many years
they felt “intimidated and harassed by Jullee’s hostile behavior.” They stated
that they could no longer tolerate the conditions and, that the long standing
abuse created by the plaintiff caused them embarrassment, emotional
distress and discontent. While plaintiff claims that either a County
Commissioner, Thomas Henry, or Gaylord, requested plaintiff’s co-workers
to prepare the complaint letter, Gaylord and Henry testified that they did not
do so. Plaintiff alleges that Henry’s deposition testimony and his testimony in
her union arbitration proceeding, (Doc. 36-2 at 9-10), was inapposite.
However, as stated, Henry testified at plaintiff’s union arbitration proceeding
that after hearing the complaints from plaintiff’s co-workers, the
Commissioner’s requested the co-workers to prepare a formal written
complaint.
      The Commissioners again met on June 23, 2014. Gaylord and plaintiff
were also present for this meeting. Tammy Goodwin, another County
employee, was also at the meeting as plaintiff’s union representative. During
the meeting, the Commissioners discussed the content of the complaint letter
with plaintiff and plaintiff was allowed to respond to the allegations in it. After
the meeting, Henry suggested that the plaintiff go home for the day since she
was upset, but this did not constitute a suspension and she was paid for this

                                        3
day. Henry testified that plaintiff was on paid administrative leave. Plaintiff
returned to work on June 24, 2014.
      Plaintiff then filed a grievance regarding the June 20, 2014 letter from
her co-workers. Plaintiff claimed that she was the real victim in the office and
that she was subjected to harassment. She also claimed that Deutsch
witnessed the harassment and participated in it. However, plaintiff did not file
any grievance against Deutsch or her co-workers regarding their alleged
harassment of her. Plaintiff stated that she was not allowed to file a grievance
against co-workers who were union members. Plaintiff did informally complain
about Deutsch to Commissioner Judy Kraft Mead sometime around 2012-
2013. Other than these two discussions with Mead, plaintiff never spoke to
any of the other Commissioners about the alleged harassment in her office.
      While Deutsch did not have authority to fire plaintiff, he did have
authority to discipline her. However, before the complaint letter, Deutsch had
not disciplined plaintiff about her behavior in the office. In fact, plaintiff stated
that she was not disciplined in all of her years working for the County. Nor did
plaintiff ever receive any verbal or written warning about her conduct in the
office. Deutsch indicated that he did, however, keep confidential memos
containing disciplinary notes regarding plaintiff’s poor behavior over the last
six years. He saved the memos on his computer but he did not share the
memos with plaintiff or anyone else in the County. He kept the files for his
personal reference and kept similar files for each employee he supervised.
      On July 2, 2014, plaintiff prepared a written response to the complaint

                                         4
letter advising the Commissioners that she got along with her co-workers and
that their allegations were “unfounded.” Plaintiff also suggested one reason
her co-workers signed the letter was to allow Katie McClain, a younger
person, take her job after she was fired. Although plaintiff did not mention her
alleged harassment in the office, she did mention other issues she was
having and her suspicious that Deutsch “was trying to get all of the staff
members to ‘unite’ and try to remove [her] from [her] position at the District.”
The Commissioners considered plaintiff’s response, conducted meetings, and
investigated plaintiff’s contentions. As stated, the Commissioners met with
both the plaintiff and her co-workers. The Commissioners then concluded that
the plaintiff was responsible for creating hostile work conditions in her office.
      On Thursday July 3, 2014, plaintiff was called into another meeting with
the County Commissioners and Gaylord. At the conclusion of the meeting,
Henry suggested that the plaintiff take off the rest of the day, but plaintiff was
not suspended. However, Gaylord told plaintiff that he did not want to pay
anybody who was not working. Plaintiff replied that she did not have any
problems going back to work, so she returned to the office. The
Commissioners then scheduled another meeting for July 8, 2014 with the
plaintiff and all of the employees in her office.
      On Monday July 7, 2014, Henry told the plaintiff to take off that day.
      On July 8, 2014, the Commissioners met with all of the employees in
Conservation District Office. After all of the employees left the meeting, the
Commissioners met several times by themselves and decided that plaintiff’s

                                        5
co-workers were telling the truth about plaintiff’s hostile conduct in the office.
The Commissioners then voted unanimously to fire the plaintiff. Following the
Commissioner’s meeting, the plaintiff was advised that her employment with
the County was terminated. In their termination letter dated July 8, 2014, the
Commissioners stated that plaintiff’s “[t]ermination is based on complaints by
Conservation District Employees and Department manager and the creation
of a hostile work environment.” (Doc. 36-16).


      FMLA CLAIMS
      Plaintiff was hospitalized from May 27 through May 30, 2014 and the
County was aware of it. The parties do not dispute that this hospitalization
was FMLA protected. The County listed plaintiff’s leave for these days as “sick
leave” in its Stop Loss Claim Form. However, there is no indication in the
record that plaintiff submitted a written request for FMLA leave regarding her
May 27 through May 30, 2014 hospitalization.
      Plaintiff was again hospitalized on June 26 and 27, 2014. Plaintiff states
that the County and Deutsch were aware of this hospitalization and that it was
FMLA protected. Plaintiff missed two days of work during her June 2014
hospitalization but it was not listed as sick leave. Plaintiff did not apply for
FMLA leave regarding her June 26 and 27 2014 hospitalization.
      Plaintiff had previously requested FMLA during her employment with the
County starting in September of 2002, and each time she submitted a written
request for such leave. (Doc. 30-1 at 191-194). In fact, prior to her leave for

                                        6
the end of June 2014, plaintiff always requested FMLA leave with the County
in writing indicating that it was an FMLA request. At all times relevant to this
case, Wyoming County Commissioners would personally approve or deny all
requested FMLA leave on behalf of the County. Plaintiff testified that she was
not denied any FMLA leave by the County which she requested in writing.
However, plaintiff states that the County did not permit employees to apply for
FMLA leave, and only provided its employees with FMLA paperwork, after the
employees used all of their vacation, personal and sick time. She also points
out that the County did not provide FMLA information unless the employee
specifically stated that they needed “FMLA leave.”


      ADA ACCOMMODATION
      Plaintiff testified that she requested an accommodation from Deutsch,
supported by a doctor’s note, stating that she could not lift over 15 pounds.
She supplied a copy of the note to Deutsch, her supervisor, and he told
plaintiff not to lift anything over 15 pounds. However, plaintiff stated that when
situations at work arose which required lifting of things over 15 pounds,
Deutsch would tell plaintiff to lift the objects. Plaintiff did not file a grievance
against Deutsch over this issue. Nor did plaintiff speak to the Commissioners
about this issue and, she never requested an accommodation for lifting
directly from the Commissioners.
      Plaintiff also testified that she requested accommodations regarding
access to a bathroom because of her medication for her congestive heart

                                         7
failure and, that she requested necessary breaks from typing due to her
arthritis. Specifically, plaintiff testified that in 2011 the County was having
construction done in the bathrooms and she requested Deutsch to see about
getting temporary portable toilets for her to use. Plaintiff stated that Deutsch
refused her request. Plaintiff did not request an accommodation for the
temporary portable bathroom directly from the Commissioners.
      Although, Deutsch was aware that plaintiff suffered from heart related
conditions, he testified that plaintiff never asked him for any accommodation
due to her medical conditions. Gaylord testified that, if necessary, plaintiff’s
supervisors should have been able to handle her requests for
accommodations.


      PLAINTIFF’S TESTIMONY
      After plaintiff was terminated, she filed a grievance alleging that her
rights under the CBA were violated. An Arbitration hearing was held on
August 17, 2015. During the hearing, plaintiff testified that she did not treat
her co-workers with animosity or hostility. She also testified about three
specific occasions in which she felt she was mistreated by her co-workers as
examples in support of her claim that she was the victim of harassment in the
office, not her co-workers. Plaintiff further testified that during the meetings
with the Commissioners prior to her termination, she told them that she was
the one who was picked on in the office. Regarding her three specific
examples of mistreatment, plaintiff discussed an incident where she was

                                       8
allegedly shoved by a co-worker, an incident where she had a shouting match
with a co-worker, and an incident involving a phone in which a co-worker
yelled at her after she joked about the co-worker not using it.
      In her deposition taken in the present case, plaintiff testified about other
incidents when she felt abused or mistreated in her office, including being
teased   about    her   medications.    Additionally,   plaintiff   testified   that
Commissioner Williams was “very hostile”, “demeaning” and “rude” toward
her, and that if someone asked her a question during meetings, Williams
would say “Don’t ask her. She doesn’t know. Ask Doug.” She testified that
when she tried to speak with Williams he continued to walk as though she
was not talking to him and that he would not acknowledge that she was
talking to him. Additionally, plaintiff testified that Williams requested that
McClain come into meetings to do her job for her.
      Plaintiff also testified that she was continually harassed in her office by
Deutsch and her co-workers regarding her age, calling her “old lady”, and
about her heart condition, saying that her artificial valve “tick[s]’ and sounds
like a bomb, and that the noise was annoying.” She stated that her co-workers
made comments about her being in the bathroom all the time. Plaintiff further
stated that her co-workers knew she took Coumadin due to her heart
condition and that they would call her a “bleeder” and joked about cutting her
to “test the theory” if she would bleed. Additionally, plaintiff stated that when
she had to wear a halter monitor for her heart, her co-workers would tease her
about being near the microwave when it was on.

                                        9
      Although plaintiff testified that she did not report any of the alleged
incidents of mistreatment and hostile work environment in her office to the
County Commissioners, she had complained to Mead about Deutsch. She
also stated that Deutsch was aware of her mistreatment in the office and
participated in it. However, plaintiff stated that she never filed a grievance
against Deutsch nor her co-workers regarding the alleged harassment in the
office.
      After she was terminated, plaintiff alleges that she was replaced by
McClain who was younger than her. Plaintiff states that McClain is
approximately 24 years younger than her. However, the County provided
evidence that plaintiff was not replaced by McClain.
      After her termination, plaintiff increased her hours working full-time for
EIHAB Human Services where she had been working part-time while she was
employed at Wyoming County. However, plaintiff alleges that her hourly wage
at EIHAB was less than her pay at the County and she did not receive
comparable benefits. Plaintiff stopped working at EIHAB in April of 2015, and
she has not sought work since then. Plaintiff states that she left EIHAB
because she was not physically able to perform the job and they could not
accommodate her disabilities.


II.   PROCEDURAL BACKGROUND
      The plaintiff brought this suit on July 7, 2016, asserting federal claims
under Section 504 of the Rehabilitation Act of 1973 (“RA”), 29 U.S.C. §794,

                                      10
under the Americans with Disabilities Act (“ADA”), 42 U.S.C. §12131, et seq.,
under the Family Medical Leave Act (“FMLA”), 29 U.S.C. §2601, et seq as
well as the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. §621,
et seq. (Doc. 1). On November 22, 2016, plaintiff filed an amended complaint.
(Doc. 15). Plaintiff asserts nine claims against Wyoming County as a result
of her employment termination, namely: Count 1, Disparate Treatment in
violation of the RA; Count 2, Failure to Accommodate in violation of the RA;
Count 3, Retaliation in violation of the RA; Count 4, Interference in violation
of the FMLA; Count 5, Retaliation in violation of the FMLA; Count 6, Disparate
Treatment in violation of the ADA; Count 7, Failure to Accommodate in
violation of the ADA; Count 8, Retaliation in violation of the ADA; and, Count
9, Age Discrimination in violation of the ADEA.
      Following discovery, the County filed a motion for summary judgment
on January 12, 2018, pursuant to Fed.R.Civ.P. 56, regarding all of plaintiff’s
claims in her amended complaint. (Doc. 28). The County simultaneously filed
its statement of material facts. (Doc. 29). On January 26, 2018, the County
filed its brief in support with exhibits. (Doc. 30). After being granted an
extension, plaintiff filed her response to the County’s statement of material
facts with exhibits on March 16, 2018 and her corrected brief in opposition on
March 20, 2018. (Docs. 36 & 37). The County filed a reply brief on April 4,
2018, with exhibits. (Doc. 38).
      This court’s jurisdiction over the plaintiffs’ federal claims is based on 28
U.S.C. §1331.

                                       11
III.   DISCUSSION2
       A. Claims Under Section 504 of the Rehabilitation Act
       In Counts 1-3 of her complaint, plaintiff raises claims under §504 of the
RA, namely a disparate treatment claim, a failure to accommodate claim, and
a retaliation claim. The County initially moves for summary judgment with
respect to plaintiff’s RA claims arguing that there is insufficient evidence to
show that it is a federal agency, contractor or recipient of federal financial
assistance. The County argues that plaintiff has not alleged nor provided any
evidence that the County is a federal employer or an employer who receives
federal funding, and that her claims under the RA must be dismissed.
       To bring a claim under the RA, “a plaintiff must show that the allegedly
discriminating entity receives federal funding.” CG v. PA Dept. of Educ., 734
F.3d at 235 n. 10 (citing Chambers ex rel. Chambers v. Sch. Dist. of Phila.
Bd. of Educ., 587 F.3d 176, 189 n. 20 (3d Cir. 2009)). Thus, the RA prohibits
discrimination on the basis of disability in federally funded programs. Blunt v.
Lower Merion School Dist., 767 F.3d 247, 274-75 (3d Cir. 2014). The RA
“bars both federal agencies and private entities that receive federal funding
from discriminating on the basis of disability and is not limited to the
employment context.” Freed v. Consol. Rail Corp., 201 F.3d 188, 191 (3d Cir.


       2
       Since the proper standard regarding a summary judgment motion
under Fed. R. Civ. P. 56(c) are stated in the briefs of the parties, the court
does not repeat it herein. See also Celotex Corp. v. Catrett, 477 U.S. 317,
322-23 (1986); Turner v. Schering-Plough Corp., 901 F.2d 335, 340 (3d Cir.
1990).

                                       12
2000).
      In her RA claims contained in her amended complaint, plaintiff does not
allege that the County is a recipient of federal funds for the purposes of
Section 504. However, plaintiff states in her counter statement of facts that
the County receives federal funding citing to the County’s Human Services
Plans for 2013 through 2017, as well as to her own Declaration in which she
avers that it does. (Doc. 36, Ex. R). Specifically, plaintiff states that she has
personal knowledge of the County’s receipt of federal funding since its
Conservation District, where she worked, received federal funding from
federal agencies, such as from the United States Fish and Wildlife
Commission, the Natural Resource Conservation Service and the United
States Department of Agriculture, Rural Development. She also states that
she personally handled the checks, took them to Gaylord to be signed, and
deposited them into the County’s account. She further states that “the County
entered into Human Services Plan Assurance of Compliance agreements with
the Department of Public Welfare each year from 2013 to 2017, agreeing that:
      as a condition precedent to the receipt of state and federal funds,
      assures that in compliance with . . . Section 504 of the Federal
      Rehabilitation Act of 1973 . . . [t]he County does not and will not
      discriminate against any person because of . . . age . . . or
      handicap in providing services or employment.”
      The County’s Plans also specifically stated:
      The County hereby expressly, and as a condition precedent to the
      receipt of state and federal funds, assures that in compliance with
      Title VI of the Civil Rights Act of 1964: Section 504 of the Federal
      Rehabilitation Act of 1973; the Age Discrimination Act of 1975;
      and the Pennsylvania Human Relations Act of 1955, as

                                       13
      amended[.]
      The court finds that plaintiff has sufficiently shown that the County
received federal funding during the relevant times with respect to her RA
claims, Counts 1-3. Thus, insofar as County moved to dismiss plaintiff’s RA
claims based on her failure to show that the County received federal funding,
the County’s motion will be denied.


      B. Merits of RA claims, Counts 1-3, and ADA Claims, Counts 6-8
      Plaintiff asserts six disability discrimination claims against the County
pursuant to the RA and the ADA. Specifically, in Counts 1 and 6, she alleges
disparate treatment in violation of the RA and the ADA. In Counts 2 and 7,
she alleges failure to accommodate in violation of the RA and the ADA. In
Counts 3 and 8, she alleges retaliation in violation of the RA and the ADA.
      Plaintiff’s RA and ADA claims are based on the alleged different
treatment of her by the County due to her disabilities, on the alleged failure
of the County to accommodate her disabilities, and on the alleged harassment
she suffered by the County’s employees regarding her disabilities. Plaintiff
also claims that the County retaliated against her for informing it of her
disabilities and requesting it to accommodate her disabilities. In all six counts,
plaintiff alleges that the County’s adverse actions in harassing her, disciplining
her and terminating her were caused by her disabilities.
      The County argues that there are no issues of material fact to show that
it treated plaintiff disparately, failed to accommodate her or retaliated against

                                       14
her due to her disabilities. The County contends that the complaints about
plaintiff in her co-worker’s letter was the sole reason for her termination.
      Section 504 and ADA claims are subject to the same analysis and thus
may be addressed at the same time. See Weidow v. Scranton Sch. Dist., 460
Fed.Appx. 181, 184 (3d Cir. 2012) (“Because Congress has directed [that the
ADA] be interpreted in a manner consistent with [the Rehabilitation Act], we
will consider [Plaintiff’s] claims under those statutes together.”) (citation and
internal quotation marks omitted) (first two alterations in original); Chambers
ex rel. Chambers v. Sch. Dist. of Phila. Bd. of Educ., 587 F.3d 176, 189 (3d
Cir. 2009) (noting that because the same standards govern both
Rehabilitation Act and ADA claims, the court “may address both claims in the
same breath”); Ridley School Dist. v. M.R., 680 F.3d 260, 282-83 (3d Cir.
2012) (“[T]he substantive standards for determining liability under the
Rehabilitation Act and the ADA are the same...”). Claims under §504 of the
RA and the ADA are interpreted consistently but §504 has an additional
federal financial assistance component. Langston v. Milton S. Hershey Med.
Center, 2016 WL 1404190, *6 (M.D.Pa. April 11, 2016) (citation omitted).
      Section 504 of the RA, 29 U.S.C. §794(a), states, in relevant part:

      No otherwise qualified individual with a disability in the United
      States, ... shall, solely by reason of her or his disability, be
      excluded from the participation in, be denied the benefits of, or be
      subjected to discrimination under any program or activity receiving
      Federal financial assistance....

      Title II of the ADA provides:


                                       15
      [N]o qualified individual with a disability shall, by reason of such
      disability, be excluded from participation in or be denied the
      benefits of the services programs, or activities of a public entity,
      or be subjected to discrimination by any such entity.
42 U.S.C. §12132.
      In this case, the plaintiff seeks compensatory damages on her §504 and
ADA claims. To obtain compensatory monetary damages under §504 of the
RA and the ADA, however, the Third Circuit requires a plaintiff to prove
intentional discrimination. S.H. ex rel. Durrell v. Lower Merion Sch. Dist., 729
F.3d 248, 261 (3d Cir. 2013). The Third Circuit has also held that “a showing
of deliberate indifference may satisfy a claim for compensatory damages
under §504 of the RA [and the ADA].” S.H., 729 F.3d at 263; D.E.v. Cent.
Dauphin Sch. Dist., 765 F.3d 260, 269 (3d Cir. 2014). The Third Circuit
Court in D.E., 765 F.3d at 269, stated:
      To satisfy the deliberate indifference standard, a plaintiff “must
      present evidence that shows both: (1) knowledge that a federally
      protected right is substantially likely to be violated ..., and (2)
      failure to act despite that knowledge.” Id. at 265 (citing Duvall v.
      Cnty. of Kitsap, 260 F.3d 1124, 1139 (9th Cir. 2001). “Deliberate
      indifference does not require a showing of personal ill will or
      animosity toward the disabled person.” Id. at 263 (quoting
      Meagley v. City of Little Rock, 639 F.3d 384, 389 (8th Cir. 2011)
      (internal quotation marks omitted)). It does, however, require a
      “‘deliberate choice, rather than negligence or bureaucratic
      inaction.’” Id. (quoting Loeffler v. Staten Island Univ. Hosp., 582
      F.3d 268, 276 (2d Cir. 2009)).
      The court will now address plaintiff’s RA claims with her ADA claims.


      1. Disparate Treatment Claims
      Under the ADA, discrimination is prohibited “against a qualified

                                      16
individual on the basis of disability in regard to job application procedures, the
hiring, advancement, or discharge of employees, employee compensation,
job training, and other terms, conditions, and privileges of employment.” 42
U.S.C. §12112.
      The court in Reyer v. Saint Francis Country House, 243 F.Supp.3d 573,
591 (E.D.Pa. 2017), stated:
      To establish a prima facie case of disability discrimination under
      the ADA, a plaintiff must demonstrate: (1) that she is a disabled
      person within the meaning of the ADA; (2) that she is otherwise
      qualified to perform the essential functions of the job, with or
      without reasonable accommodations by the employer; and (3)
      that she has suffered an otherwise adverse employment decision
      as a result of discrimination.
(citing Gaul v. Lucent Techs., 134 F.3d 576, 580 (3d Cir. 1998)).
      “When a plaintiff attempts to prove a discrimination claim under a
pretext theory, the McDonnell Douglas burden-shifting framework applies.”
Makky v. Chertoff, 541 F.3d 205, 214 (3d Cir. 2008) (citation omitted). As the
court in Decker v. Alliant Technologies, LLC, 871 F.Supp.2d 413, 425
(E.D.Pa. 2012), then explained:
      If the plaintiff establishes a prima facie case of discrimination,
      then an inference of discriminatory motive arises and the burden
      shifts to the employer to articulate a legitimate, nondiscriminatory
      reason for the adverse employment action. See Salley v. Circuit
      City Stores, Inc., 160 F.3d 977, 981 (3d Cir. 1998). If the
      employer does so, then the burden shifts back to the plaintiff to
      show that the employer’s proffered reason is merely pretext for
      intentional discrimination. Makky, 541 F.3d at 214. The “ultimate
      burden of persuading the trier of fact that the defendant
      intentionally discriminated against the plaintiff remains at all times
      with the plaintiff.” See Williams v. Phila. Housing Auth. Police
      Dep’t, 380 F.3d 751, 759 n. 3 (3d Cir. 2004) (quoting Tex. Dep’t
      of Cmty. Affairs v. Burdine, 450 U.S. 248, 252–53, 101 S.Ct.

                                       17
      1089, 67 L.Ed.2d 207 (1981)).
      “The burden to establish a prima facie case is a not an onerous one, but
a prima facie case can allow a court ‘to eliminate the most obvious, lawful
reasons for the defendant's action.’” Id. (citing Pivirotto v. Innovative Sys.,
Inc., 191 F.3d 344, 352 (3d Cir. 1999).
      In her Declaration, plaintiff states that she has the following disabilities:
congestive heart failure; atrial fibrillation; degenerative disc disease; COPD;
post-traumatic stress disorder; psoriatic arthritis, and rheumatiod arthritis. She
also avers that she had these disabilities during her entire employment with
the County and that the County was aware of her disabilities, including her
2010 heart attack, her May 2014 hospitalization for pneumonia related to her
COPD and heart disease, her June 26, 2014 hospitalization for her heart
disease, as well as the strokes she suffered during her employment with the
County.
      It appears that the County is not contesting that the plaintiff had
disabilities under the meaning of the ADA, that it was aware of plaintiff’s
disabilities at all relevant times and, that it took adverse employment actions
against plaintiff, i.e., it disciplined her and then terminated her. Nor does the
County contest plaintiff’s allegation that she was a “qualified individual with a
disability.” However, the County contends that the plaintiff has to show more
than simply it knew of her disabilities and, it contends she has failed to
establish that her disabilities were a determinative factor in its decision to
terminate her.

                                       18
      Based on the facts discussed above, the court finds that plaintiff has
established a prima facie case of discrimination under the ADA. Thus, the
burden shifts to the County to articulate a legitimate, nondiscriminatory reason
for the plaintiff’s termination.
      The County argues that it had a legitimate, nondiscriminatory reason to
terminate plaintiff. It states that after it spoke to plaintiff’s co-workers and it
received the June 20, 2014 complaint letter about plaintiff and, after meeting
with plaintiff’s co-workers and interviewing plaintiff, “the County determined
that Ms. Chamberlain’s continued harassment of her co-workers justified her
termination.” The County states that plaintiff relies on two instances to support
her claim under ADA, namely, when Deutsch asked about her use of Humira
and when a secretary from the Commissioners’ office (Lori Gados) stated that
her use of health insurance was costing the County more money. Even if both
instances are true, the County argues that since neither Deutsch nor the
secretary had authority to fire plaintiff, their statements cannot be causally
connected to the decision to terminate plaintiff. The County also argues that
there is no temporal proximity between the County’s knowledge of the
plaintiff’s disabilities and “the determination to fire her which could raise an
inference of disability discrimination” since “plaintiff has testified that the
[County] was aware of her disabilities from the time she first started working
at the County over 14 years before she was terminated.”
      “A plaintiff can show pretext, and so defeat a motion for summary
judgment, ‘by either (i) discrediting the proffered reasons, either

                                        19
circumstantially or directly, or (ii) adducing evidence, whether circumstantial
or direct, that discrimination was more likely than not a motivating or
determinative cause of the adverse employment action.’” Decker, 871
F.Supp.2d at 429 (quoting Fuentes v. Perskie, 32 F.3d 759, 764 (3d Cir.
1994).
      In this case, plaintiff offered evidence to prove that the County’s
proffered reason for terminating her is merely a pretext for intentional
discrimination with respect to her ADA and RA disparate treatment claims.
Plaintiff has offered enough evidence from which a fact finder could
reasonably conclude that the adverse employment decision taken against her
by the County was a result of discrimination due to her disabilities, i.e., she
offered sufficient evidence to show that her disabilities were a determinative
factor in the County’s decision to terminate her. Plaintiff contends that either
Gaylord or Henry requested plaintiff’s co-workers and supervisor to write the
June 2014 complaint letter. However, Gaylord testified that he did not instruct
anyone to write the June 2014 complaint letter, including Deutsch. Henry, the
County’s Rule 30(b)(6) designee, also testified in his deposition in this case
that he did not know if anyone at the County requested that the letter be
written by plaintiff’s co-workers. Plaintiff points out that at her union arbitration
in August 2015, Henry testified that he requested that plaintiff’s co-workers to
write the complaint letter. As discussed above, Henry stated that after the
Commissioners met with plaintiff’s co-workers on June 20, 2014, they
requested the employees to submit a formal written complaint about the

                                         20
plaintiff in addition to the material which the employees had already given to
the Commissioners. Thus, the record is not clear if plaintiff’s co-workers and
supervisor were directed to write the June 2014 complaint letter.
      There is however no dispute that complaint letter was written despite the
fact that in her prior 14 years of working for the County, plaintiff had no
disciplinary issues and had no write-ups for misconduct. The complaint letter
was also written shortly after plaintiff was hospitalized and out of work from
May 27 to May 30 due to her disabilities. Plaintiff also avers that Deutsch was
aware that she was in the hospital during this time and why. Further, plaintiff
produced evidence of several instances which she contends show that she
was treated differently in her office due to her disabilities, including her
testimony that she suffered from constant harassment by her co-workers and
Deutsch regarding her disabilities, including her heart condition and her use
of the bathroom. Thus, plaintiff has presented evidence that would allow the
jury to infer that the County’s proffered non-discriminatory reason was a “post
hoc fabrication.” Fuentes, 32 F.3d at 764.
      The jury will determine if the County’s supervisory personnel directed
plaintiff’s co-workers to write the complaint letter and if they did so to create
a pretext for the decision to terminate plaintiff. As such, the court finds that
plaintiff has presented sufficient evidence to proceed to trial on her disparate
treatment disability discrimination claims against the County under the RA and
the ADA, Counts 1 and 6.



                                       21
      2. Failure to Accommodate Claims
      In Counts 2 and 7, plaintiff alleges failure to accommodate in violation
of the RA and the ADA. Plaintiff alleges that she repeatedly informed the
County of her need for accommodations due to her disabilities, and that the
County failed to giver her accommodations and refused to engage in the
interactive process. She also alleges that the County harassed her and
allowed its employees to harass her due to her requests for reasonable
accommodations.
      The court in Decker, 871 F.Supp.2d at 430-31, detailed the elements of
a failure to accommodate claim under the ADA, and stated:
      “Discrimination under the ADA encompasses not only adverse
      actions motivated by prejudice and fear of disabilities, but also
      includes failing to make reasonable accommodations for a
      plaintiff's disabilities.” Taylor, 184 F.3d at 306. For an employer “to
      be found liable for discrimination on the basis of failure to
      accommodate, the plaintiff must prove ‘(1) he is a disabled person
      within the meaning of the ADA; (2) he is otherwise qualified to
      perform the essential functions of the job, with or without
      reasonable accommodations by the employer; and (3) he has
      suffered an otherwise adverse employment decision as a result
      of discrimination ... [which] in this context include[s] refusing to
      make reasonable accommodations for a plaintiff's disabilities.’”
      Hohider, 574 F.3d at 186–87 (quoting Williams, 380 F.3d at 761)
      (internal quotations omitted).
      Additionally, “a plaintiff can assert a failure to accommodate as an
independent basis for liability under the ADA and RA.” Muhammad v. Court
of Common Pleas of Allegheny Cnty., Pa., 483 Fed.Appx. 759, 763 (3d Cir.
2012); Alboniga, 87 F.Supp.3d at 1337. “To make out such a claim, a plaintiff
must show that the accommodation he seeks is reasonable, ..., i.e., that it is


                                        22
“necessary to avoid discrimination on the basis of disability.” Muhammad, 483
Fed.Appx. at 763 (internal citation omitted) (quoting 28 C.F.R. §35.130(b)(7)).
      The plaintiff also states that “her requests for time off including her
hospitalizations, while protected by FMLA, were also requests for
accommodation under the ADA and Rehabilitation Act.” She cites to
McDonald v. SEIU Healthcare, 2014 WL 4672493, *9 (M.D.Pa. Sept. 18,
2014) (“A medical leave of absence may constitute a reasonable
accommodation under the ADA.” (citing 29 C.F.R. §1630 app. (noting that
reasonable accommodations could include ‘providing additional unpaid leave
for necessary treatment’”)).
      The County argues that plaintiff did not provide evidence that she was
denied an accommodation and that she ever requested an accommodation
during her employment. However, plaintiff testified that she made three
specific requests for accommodations verbally and in writing, one that she
could not lift over 15 pounds, one that she had to take breaks from typing due
to her arthritis, and one that she requested portable toilets when the County
was having construction performed in the bathrooms due to her diuretic
medication for her congestive heart failure.
      The court finds that the plaintiff has failed to provide sufficient evidence
that her termination was connected to her requests for accommodations.
There is no evidence that plaintiff was terminated for requesting sick leave.
Further, Deutsch gave plaintiff an accommodation for lifting even though
plaintiff stated that he would tell her to lift objects at times when they were

                                       23
received by the office. There is no evidence that the plaintiff was refused an
accommodation for taking breaks while typing. Nor is there any evidence that
the refusal to provide temporary portable toilets for plaintiff during the 2011
construction had any connection to her termination in July 2014.
      Thus, the court will grant the County’s motion as to plaintiff’s failure to
accommodate claims, Counts 2 and 7.


      3. Retaliation Claims
      In Counts 3 and 8, plaintiff alleges retaliation in violation of the RA and
the ADA. Plaintiff alleges that the County retaliated against her for requesting
accommodations for her disabilities by subjecting her to materially adverse
actions, including disciplinary actions, harassment and termination. Under the
ADA, employers are prohibited from retaliating against their employees for
requesting accommodations for disabilities. Sulima v. Tobyhanna Army
Depot, 602 F.3d 177, 188 (3d Cir. 2010). “To establish a prima facie case of
unlawful retaliation in violation of the ADA, a plaintiff must show that he
engaged in protected activity, that he suffered adverse action either after or
contemporaneous with the protected activity, and that there was a causal
connection between the employee’s protected activity and the employer’s
adverse action.” Canevari v. Itoh Denki U.S.A., Inc., (M.D.Pa. July 24, 2017)
2017 WL 4080548, *13 (citations omitted), adopted by 2017 WL 4077394
(M.D.Pa. Sep. 14, 2017). “An employee engages in protected activity when
he requests a reasonable accommodation for his disability under [ ] the ADA

                                       24
[ ].” Id. (citation omitted). Further, “[w]hat matters under the ADA are not
formalisms about the manner of the request, but whether the employee ...
provides the employer with enough information that, under the circumstances,
the employer can fairly be said to know of both the disability and desire for
accommodation.” Drozdowski v. Northland Lincoln Mercury, 321 Fed.Appx.
181, 185 (3d Cir. 2009).
      The County argues that even if the court finds evidence that plaintiff
requested accommodations, plaintiff cannot show that there was a causal link
between her requests and her termination since “she was fired almost
between 3 to 11 years after the requests.”
      As discussed above, the court finds that plaintiff has not produced
sufficient evidence to show that there was a causal connection between her
requests for accommodations and the adverse actions. Plaintiff did not
request accommodations directly from the Commissioners and there is no
evidence that the County retaliated against her due to her requests by
terminating her. Nor is there any temporal proximity between plaintiff’s
requests for accommodation regarding lifting, breaks for typing and portable
toilets, and her termination.
      Thus, the court will grant the County’s motion as to plaintiff’s retaliation
claims, Counts 3 and 8.


      C.    ADEA Claim, Count 9
      Plaintiff alleges that the County terminated her based on her age in

                                       25
violation of the ADEA. She alleges that she was over 40 years old and that
the County and its employees harassed her due to her age. She avers that
her supervisor and co-workers called her “old lady” due to her age and her
inability to perform some physical tasks at work. Plaintiff also avers that
McClain was substantially younger than her and replaced her, namely, plaintiff
states that she was 47 and McClain was 24.
      The County argues that it is entitled to summary judgment in this
disparate treatment case because the plaintiff has not offered sufficient
evidence to prove that its actions in terminating her were taken because of
her age and since there is no evidence that she was replaced by a
substantially younger person.
      Under the ADEA, employers are prohibited from “discharg[ing] any
individual or otherwise discriminat[ing] against any individual with respect to
his compensation, terms, conditions, or privileges of employment, because
of such individual’s age.” 29 U.S.C. §623(a)(1). “To succeed on an ADEA
claim, a plaintiff must establish, by a preponderance of the evidence, that age
was the ‘but-for’ cause of the adverse employment action.” Howell v.
Millersville University of Pennsylvania, 283 F.Supp.3d 309, 322 (E.D.Pa.
2017) (citing Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 177–78, 129 S.Ct.
2343 (2009)). It is not enough for the plaintiff to show that her age was a
factor that motivated the employer’s action, rather she must point to evidence
that could support an inference that her age had a “determinative influence”
on the decision. Goss 557 U.S. 176. This burden remains squarely with the

                                      26
plaintiff, who may prove her claims through direct or circumstantial evidence.
Id. at 177. Thus, following Goss, to prove a disparate-treatment discrimination
claim under the ADEA, “the evidence must be a sufficient basis for a
reasonable jury to conclude that age was the determinative, but-for cause of
the employee’s termination.” Palmer v. Britton Industries, Inc., 662 Fed.App’x
147, 151 (3d Cir. 2016).
      Here, there is no direct evidence of discrimination by the County. There
is no evidence that the employees of the County who allegedly harassed
plaintiff due to her age were the persons who were involved with the decision
to terminate plaintiff. There is no evidence presented by plaintiff that the
decisionmakers, i.e., the County Commissioners, had a bias against her due
to her age or that they took any action against her based on her age. As such,
plaintiff is proceeding on her ADEA claim based on circumstantial evidence.
      “To establish a prima facie case of age discrimination, a plaintiff must
demonstrate that (1) [she] is forty years of age or older; (2) the defendant took
an adverse employment action against [her]; (3) [she] was qualified for the
position in question; and (4) [she] was ultimately replaced by another
employee who was sufficiently younger to support an inference of
discriminatory animus.” Burton v. Teleflex Inc., 707 F.3d 417, 426 (3d Cir.
2013). “The requirement that a plaintiff establish a prima facie case of
discrimination ‘is not intended to be onerous.’”Andersen v. Mack Trucks, Inc.,
118 F.Supp.3d 723, 738 (E.D.Pa. 2015) (citation omitted).
      “Age discrimination claims in which the plaintiff relies on circumstantial

                                       27
evidence proceed according to the three-part burden-shifting framework set
forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).” Howell, 283
F.Supp.3d at 322-23 (citing Keller v. Orix Credit All., Inc., 130 F.3d 1101,
1108 (3d Cir. 1997)). Since the court has detailed the three-part
burden-shifting framework above, it will not be repeated. See also id. at 323;
Smith v. City of Allentown, 589 F.3d 684, 689 (3d Cir. 2009).
      The County states that plaintiff fails to establish her prima facie case of
age discrimination because she has presented no evidence that her
replacement was sufficiently younger and since there is no evidence that
plaintiff was replaced at all. Plaintiff avers in her Declaration that she was
replaced by McClain who was substantially younger than her. The County
attached the unsigned and undated Affidavit of Deutsch to its reply brief,
(Doc. 38, Ex. C), in which he states that after plaintiff was terminated her
position was not filled and that McClain did not replace plaintiff. He also states
that as of the date of the Affidavit, which was filed April 4, 2018, plaintiff’s
position remained unfilled.
      Even though Deutsch’s Affidavit is not signed or dated, it can still be
considered for purposes of the County’s summary judgment motion. Under
Rule 56(c)(2), “evidence may be considered in a form which is inadmissible
at trial, [if] the content of the evidence [is] capable of admission at trial.”
Bender v. Norfolk Southern Corp., 994 F.Supp.2d 593, 599 (M.D.Pa. 2014).
Thus, if the evidence satisfies “the applicable admissibility requirements at
trial”, “the evidence may be used on summary judgment.” Id. (citation

                                       28
omitted). The court finds that the content of the averments in Deutsch’s
Affidavit are capable of admission at trial since the evidence in the record
shows that Deutsch would have personal knowledge of whether plaintiff’s
position was filled after her termination. As such, Deutsch’s Affidavit can be
used to support the County’s motion.
      Next, the County argues that even if plaintiff could prove that she was
replaced with someone sufficiently younger, it had a legitimate,
nondiscriminatory reason for firing her, namely, the complaint letter of her
co-workers and her supervisor claiming that over several years plaintiff
“intimidated and harassed” them. Further, the County contends that plaintiff
provided no evidence that her age was a factor in her firing, and that while
she avers that co-workers and her supervisors would call her “old lady”, there
is no evidence that the County Commissioners, who had the authority to
terminate plaintiff, called her “old lady” or were aware that her co-workers
called her this. The County also states that plaintiff admitted that she never
brought this issue to the attention of the Commissioners.
      There is no credible evidence to show that McClain actually replaced
plaintiff after her termination. Further, Deutsch’s Affidavit shows that plaintiff’s
position was not filled by the County after plaintiff’s termination. Additionally,
the court finds that there is simply no evidence that the Commissioners
harassed plaintiff due to her age or were aware that plaintiff was harassed
due to her age. Nor does the court find any evidence that the Commissioner’s
decision to terminate plaintiff was motivated by discriminatory animus based

                                        29
on plaintiff’s age.
      Thus, the court will grant the County’s motion with respect to plaintiff’s
ADEA claim, Count 9.


      D.    FMLA Claims, Counts 4 and 5
      In Count 4, plaintiff raises an interference claim under the FMLA and in
Count 5, she raises a retaliation claim under the FMLA. Plaintiff claims that
the exercising of her right to use FMLA leave was a motivating factor in the
County’s decision to terminate her and that the County retaliated against her
for taking FMLA leave by terminating her. The County moves for summary
judgment with respect to plaintiff’s claims of interference and retaliation under
the FMLA.


      1. FMLA Interference Claim, Count 4
      The purpose of the FMLA is, in part, to allow employees to “balance the
demands of the workplace with the needs of families” and “to entitle
employees to take reasonable leave for medical reasons.” 29 U.S.C.
§2601(b)(1)–(2). It provides that an eligible employee “shall be entitled to a
total of 12 work weeks of leave during any 12-month period . . . [b]ecause of
a serious health condition that makes the employee unable to perform the
functions of the position of such employee.” 29 U.S.C. §2612(a)(1)(D). Once
an employee returns from FMLA leave, the employee is entitled to return to
the same position they had prior to leaving, or to an equivalent position. 29

                                       30
U.S.C. §2614(a)(1). However, this right to be reinstated does not entitle the
restored employee to a right, benefit, or position to which the employee would
not “have been entitled had the employee not taken the leave.” Id.
§2614(a)(3)(B).
      Before taking leave, an employee must give their employer notice
“stat[ing] a qualifying reason for the needed leave.” 29 C.F.R. §825.301(b);
see also Hansler v. Lehigh Valley Hosp. Network, 798 F.3d 149, 153 (3d Cir.
2015). The employer may also require its employees to support their requests
for leave with a certification issued by a health care provider. 29 U.S.C.
§2613(a).
      An employee does not need to specifically and expressly request leave
under the FMLA to qualify for protection. 29 C.F.R. §825.301(b). The
employee does, however, need to provide some notice to make the employer
aware that the employee needs FMLA-qualifying leave and how long that
leave will be. Id. §825.302(c). But, the burden is on the employer to ensure
that the employee is made aware of their rights under the FMLA and that the
qualifying leave is designated as such. Id. §825.300.
      Once an employee requests leave, the employer is responsible for
designating it as FMLA-qualifying or not and the employer must advise the
employee if it is. Id. §825.300(b)(1), (d). Additionally, the employer must,
within a reasonable time, provide the employee with “written notice detailing
the specific expectations and obligations of the employee and explaining any
consequences of a failure to meet these obligations,” including whether the

                                     31
leave will be counted as FMLA leave and the employee’s right to restoration.
Id. §825.300(c)(1). In “circumstance[s] where the employer does not have
sufficient information about the reason for an employee’s use of leave, the
employer should inquire further of the employee . . . to ascertain whether [the
requested] leave is potentially FMLA-qualifying.” Id. §825.301(a).
      In Lichtenstein v. University of Pittsburgh Medical Center, 691 F.3d 294,
301 (3d Cir. 2012), the Third Circuit stated:
      [w]hen employees invoke rights granted under the FMLA,
      employers may not “interfere with, restrain, or deny the exercise
      of or attempt to exercise” these rights. Nor may employers
      “discharge or in any other manner discriminate against any
      individual for opposing any practice made unlawful.” The former
      provision is generally, if imperfectly, referred to as “interference”
      whereas the latter is often referred to as “retaliation.”
(internal citations omitted). See also 29 U.S.C. §2615(a)(1).
      The Third Circuit has also held that “an individual supervisor working for
an employer may be liable as an employer under the FMLA.” Haybarger v.
Lawrence Cnty. Adult Prob. & Parole, 667 F.3d 408, 415 (3d Cir. 2012).
      An interference claim, such as the one plaintiff raises in Count 4,
protects a “series of prescriptive substantive rights for eligible employees,
often referred to as [] [entitlement[s] . . . which set floors for employer
conduct.” Callison v. City of Philadelphia, 430 F.3d 117, 119 (3d. Cir. 2005).
Unlike a retaliation claim, an employee alleging interference need not show
discriminatory intent on the part of the employer and “the employer cannot
justify its actions by establishing a legitimate business purpose for its
decision.” Id. at 119–120. An employee can bring both interference and

                                       32
retaliation claims under the FMLA against an employer. Thus, “firing an
employee for a valid request for FMLA leave may constitute interference with
the employee’s FMLA rights as well as retaliation against the employee.”
Erdman v. Nationwide Ins. Co., 582 F.3d 500, 509 (3d Cir. 2009).
      In order to establish a valid claim of interference, the employee only
needs to show that she was entitled to benefits under the FMLA and that she
was denied them. Callison, 430 F.3d at 119. Ultimately, the employee must
establish that: (1) the employee was eligible under the FMLA; (2) the
defendant was an employer subject to the FMLA’s requirements; (3) the
plaintiff was entitled to FMLA leave; (4) the plaintiff gave notice to the
defendant of her intention to take FMLA leave; and (5) the plaintiff was denied
benefits to which she was entitled under the FMLA. Capps v. Mondelez
Global, LLC, 847 F.3d 144, 155 (3d Cir. 2017).
      United States Department of Labor (“USDOL”) regulations implementing
the FMLA expressly provide that any violations of the law itself or its
regulations “constitute interfering with, restraining, or denying the exercise of
rights.” 29 C.F.R. §825.220(b); see also Conoshenti v. Pub. Serv. Elec. &
Gas. Co., 364 F.3d 135, 142 (3d Cir. 2004). This would include “not only
refusing to authorize FMLA, but discouraging an employee from using such
leave[,]” in addition to “manipulation” by the employer in an attempt to avoid
FMLA responsibilities. Id.; see also id. Interfering with an employee’s rights
also includes an employer’s failure to advise the employee of their rights
under the FMLA. Conoshenti, 364 F.3d at 142–143. In order to prevail on an

                                       33
interference claim based on a failure to advise, however, the employee must
show prejudice by “establishing that this failure to advise rendered [the
employee] unable to exercise that right in a meaningful way, thereby causing
injury.” Id. at 143 (relying on Ragsdale v. Wolverine World Wide, Inc., 535
U.S. 81 (2002)). Here, the plaintiff’s interference claim is premised on the
County’s alleged failure to provide her with notice of its designation as to
whether her leave for her May and June 2014 hospitalizations was FMLA
qualifying and on the County’s alleged failure to notify her of her FMLA rights,
protections and responsibilities.
      Specifically, plaintiff avers in her Declaration that she was hospitalized
during the end of May 2014 for pneumonia due to her COPD and heart
disease and, that she was out of work from May 27 through May 30. She also
avers that the County and Deutsch were aware of her hospitalization.
Additionally, plaintiff avers that on June 26, 2014 she was again admitted to
the hospital for her heart disease and that she was out of work for two days.
She further avers that the County and Deutsch were aware of this second
hospitalization.
      The evidence, i.e., plaintiff’s County time sheet, indicates that plaintiff
took 7 hours leave on both Thursday June 26 and Friday June 27, 2014, but
it does not indicate why plaintiff took the leave. (Doc. 38, Ex. A). However, as
the County indicates in its reply brief, the County’s Stop Loss Claim Form
issued on plaintiff’s termination, shows that plaintiff took “sick leave” from May
27 through May 30, 2014, but the Form does not indicate that plaintiff took

                                       34
any medical leave on June 26 and 27, 2014. (Doc. 38, Ex. B). Thus, although
plaintiff avers in her Declaration and testified in her deposition that she was
in the hospital on June 26 and 27, 2014, and her time sheet indicates that she
took 7 hours leave both days, the record does not indicate that the plaintiff
requested FMLA leave for this time. Further, there is no dispute that plaintiff
took sick leave from May 27 through May 30, 2014, and that she was
hospitalized during this time due to her disabilities. In her Declaration, plaintiff
avers that the County did not offer her FMLA paperwork or explain her
eligibility for FMLA leave regarding her medical absences in May and June
2014. The County contends that plaintiff was offered FMLA leave for her May
2014 hospitalization but that it was not sure if she applied for FMLA leave.
      The court finds that the County is entitled to summary judgment with
respect to both of plaintiff’s FMLA claims regarding her June 26 and 27, 2014
hospitalization. Long before plaintiff’s leave for June 26 and 27, 2014, the
record shows that plaintiff always requested FMLA leave in writing. Plaintiff
also admitted that she did not apply for FMLA leave in June 2014. Further, the
County Commissioners were not aware that plaintiff was hospitalized in June
2014. Thus, plaintiff has failed to meet the fourth element of an interference
claim since there is no evidence that she gave the County notice of her
intention to take FMLA leave for June 26 and 27, 2014. In short, the plaintiff
has failed to produce sufficient evidence that she requested and was denied
FMLA leave regarding her June 26 and 27, 2014 hospitalization. The County
cannot be held liable for interfering with plaintiff’s June 26-27 leave under the

                                        35
FMLA if it plaintiff did not request such leave. Nor can the County be held
liable for retaliating against plaintiff due to her June 26 and 27, 2014 leave
since she did not produce evidence that she invoked her right to FMLA-
qualifying leave. See Lichtenstein, 691 F.3d at 301-02. It is well-settled that
the nonmoving party “may not rest on the allegations set forth in its pleadings
but must counter with evidence that demonstrates a genuine issue of fact.”
Big Apple BMW, 974 F.2d at 1363. Also, if the non-moving party “fails to
make a showing sufficient to establish the existence of an element essential
to [the non-movant’s] case, and on which [the non-movant] will bear the
burden of proof at trial,” Rule 56 mandates the entry of summary judgment
because such a failure “necessarily renders all other facts immaterial.”
Celotex Corp., 477 U.S. at 322-23; Jakimas v. Hoffman-La Roche, Inc., 485
F.3d 770, 777 (3d Cir. 2007).
      Thus, the court will grant the County’s motion with respect to plaintiff’s
FMLA claims in Counts 4 and 5 alleging interference and retaliation with
respect to her medical leave for her June 26 and 27, 2014 hospitalization.
      The court also finds that plaintiff has failed to present sufficient evidence
to proceed with her FMLA claim in Count 4 alleging interference with her
medical leave for her May 27 through May 30, 2014 hospitalization. Plaintiff
claims that the County did not provide her with any information regarding her
rights under the FMLA for her stated leave. She also presented evidence that
the County would only provide her with paperwork regarding the FMLA, and
that it would only designate leave as being under the FMLA, if she was out of

                                       36
vacation and sick time, because that was the County’s practice.
      As mentioned, interfering with an employee’s rights also includes an
employer’s failure to advise the employee of their rights under the FMLA, but
the employee must show prejudice by “establishing that this failure to advise
rendered [the employee] unable to exercise that right in a meaningful way,
thereby causing injury.” Conoshenti, 364 F.3d at 142-43. Here, plaintiff has
not produced enough evidence to show that she was denied FMLA benefits
regarding her May 27 through May 30, 2014 leave. As stated, plaintiff
admitted that she had always previously requested FMLA leave in writing and,
that she was aware of the process based on her prior requests over the years.
Further, and there is no indication in the record that plaintiff submitted a
written request for FMLA leave regarding her May 27 through May 30, 2014
hospitalization. See Sommer v. The Vanguard Grp., 461 F.3d 397, 399 (3d
Cir. 2006) (Third Circuit held that an interference claim under the FMLA
requires an employee to show both that he was entitled to FMLA benefits and
that he was denied those benefits). The record shows that plaintiff’s leave for
this time period was designated as “sick leave” as opposed to FMLA leave.
(Doc. 38, Ex. C). Thus, there is not sufficient evidence that plaintiff was
denied FMLA benefits by the County for her May 2014 leave.
      As such, the court will grant the County’s motion with respect to
plaintiff’s FMLA claim in Count 4 alleging interference with respect to her
medical leave for May 27 through May 30, 2014.



                                      37
      2. FMLA Retaliation Claim, Count 5
      Remaining is plaintiff’s FMLA claim in Count 5 alleging retaliation only
with respect to her medical leave for May 27 through May 30, 2014.
      “To succeed on an FMLA retaliation claim, a plaintiff must show that ‘(1)
she invoked her right to FMLA-qualifying leave, (2) she suffered an adverse
employment decision, and (3) the adverse action was causally related to her
invocation of rights.’” Ross v. Gilhuly, 755 F.3d 185, 193 (3d Cir. 2014) (citing
Lichtenstein, 691 F.3d at 302).
      Plaintiff states that she was suspended without pay about one month
after her May 27 through May 30, 2014 hospitalization leave. In support of the
causal connection element of her FMLA retaliation claim, plaintiff testified that
in March 2014, Gados, a secretary in the Commissioners’ office, asked her
how much leave time she had used the prior year for being sick. Plaintiff
asked Gados why she wanted to know and Gados responded that the County
had to know for plaintiff’s health insurance “because [her] health insurance is
costing [the County] more money because of how much of it [she] use[s].”
Plaintiff also states that the temporal proximity between the use of her FMLA
protected leave for her hospitalization related to her disabilities and the
County’s termination of her employment establishes the second and third
elements of her retaliation claim, i.e., she suffered adverse employment
actions and the adverse actions were causally connected to the invocation of
her right to FMLA leave.
      Plaintiff’s retaliation claim is based on circumstantial evidence.

                                       38
“Because FMLA retaliation claims require proof of the employer’s retaliatory
intent, courts have assessed these claims through the lens of employment
discrimination law” and, “claims based on circumstantial evidence have been
assessed under the burden-shifting framework established in McDonnell
Douglas [ ].” Lichtenstein, 691 F.3d at 302. Thus, plaintiff must first establish
a prima facie case of discrimination. Ross, 755 F.3d at 193.
      The court finds that the plaintiff has failed to establish a prima facie
case regarding her FMLA retaliation claim. First, the record shows that
plaintiff was not suspended without pay about one month after her May 2014
hospitalization leave, rather she was on paid administrative leave. Second,
the record does not indicate that plaintiff made a written request for FMLA
leave with respect to her May 27 through May 30, 2014 hospitalization. Based
on plaintiff’s previous requests for FMLA leave, she was well aware of the
process required by the County to apply for such leave. Third, the County’s
Stop Loss Claim Form indicated that plaintiff used her sick leave for her May
2014 hospitalization.
      Thus, the court finds that plaintiff has failed to produce sufficient
evidence to show that the adverse actions against her taken by the County
were causally linked to her leave for May 27 through 30, 2014 or that the
Commissioners, in making their decisions, were motivated by discriminatory
or retaliatory intent.
      As such, the court will grant the County’s motion with respect to
plaintiff’s FMLA claim in Count 5 alleging retaliation with respect to her

                                       39
medical leave for May 27 through May 30, 2014.
      Thus, the court will grant the County’s motion with respect to Count 4
and Count 5 in their entirety.


      3. FMLA Wage Loss Claim
      Finally, the County argues that even if plaintiff can proceed on her
FMLA claims, she is not entitled to any damages on these claims since there
is no evidence that she suffered any wage or monetary loss as a result of her
termination. Since the court is granting the County’s motion with respect to
plaintiff’s FMLA claims, this argument will not be addressed as it is now moot.


IV.   CONCLUSION
      For the foregoing reasons, the County’s motion for summary judgment,
(Doc. 28), will be GRANTED IN PART AND DENIED IN PART. The County’s
motion will be DENIED with respect to plaintiff’s disparate treatment disability
discrimination claims under Section 504 of the Rehabilitation Act and under
the ADA, Counts 1 and 6 of her amended complaint, (Doc. 15). The County’s
motion will be GRANTED with respect to plaintiff's failure to accommodate
claims under the RA and the ADA, Counts 2 and 7. The County’s motion will
be GRANTED as to plaintiff's retaliation claims under the RA and the ADA,
Counts 3 and 8. The County’s motion will be GRANTED with respect to
plaintiff's ADEA claim, Count 9. The County’s motion will be GRANTED with
respect to plaintiff's FMLA claims in Counts 4 and 5 alleging interference and

                                      40
retaliation.
          Finally, the County’s motion with respect to the issue of damages under
the FMLA will be DENIED AS MOOT. A separate order shall issue.




                                                                     s/ Malachy E. Mannion
                                                                     MALACHY E. MANNION
                                                                     United States District Judge

Dated: November 13, 2018
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2016 MEMORANDA\16-1408-01.wpd




                                                                  41
